     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )          CRIMINAL ACTION NO.
       v.                          )             2:18cr328-MHT
                                   )                  (WO)
CHARLES LAVAUGHN GRIMES            )

                                OPINION

       Defendant Charles Lavaughn Grimes pled guilty to

one count of being a felon in possession of a firearm,

in violation of 18 U.S.C. § 922(g)(1), and one count of

possession of an unregistered firearm, in violation of

26     U.S.C. §§ 5841,     5861(d),          and       5871.          At        his

sentencing, the court granted his motion for a downward

variance      and   fashioned    what        it    believed         to     be     a

sentence “sufficient, but not greater than necessary”

to comply with the purposes set forth in 18 U.S.C.

§ 3553(a)(2), and one that ensures he receives needed

drug    and    mental-health     treatment:            a   sentence      of      26

months’       imprisonment,     followed          by       three    years        of

supervised      release   to   include       one       year   of    inpatient

substance-abuse       treatment        and    six          months   of      home
confinement.         The court orally gave its reasons for the

variance at the sentencing hearing.                          However, for the

sake     of     clarity,      this        opinion       memorializes       those

reasons.



                              I.     BACKGROUND

       Grimes,       48    years     old,      has     long    suffered      from

addictions to alcohol and methamphetamine.                          His father

was    reportedly         addicted    to      alcohol,       and   his   brother

died    from     a   life     of   combined       abuse       of   alcohol    and

drugs.        Grimes himself began drinking alcohol at eight

years old and started using methamphetamine regularly

by his mid-twenties.               He told the court that he found

methamphetamine           helped     control      his    alcohol     addiction

and limited his alcohol consumption.                          Grimes has also

used    illicit       drugs    as     a       method    of    self-medicating

chronic pain stemming from a 2009 motorcycle accident.

       Grimes’s criminal history was driven in significant

part by his addictions.                Two of his prior convictions

were for felony offenses that contribute six points to



                                          2
his    total    of       10   criminal-history           points         under   the

Guidelines: the first was for a 1999 DUI offense, and

the   second       was    for    possession       of    methamphetamine          in

2005.        Grimes’s criminal history also includes other

DUI convictions and convictions for domestic-violence

offenses committed while intoxicated.

      In this case, police stopped Grimes for driving a

car    with    a    broken       windshield       and     saw       a    sawed-off

shotgun in the vehicle.               During a subsequent search of

the car, an officer found a glass smoking device with

methamphetamine          residue.       Grimes         pled    guilty      to   the

indictment’s charges, namely one count of being a felon

in possession of a firearm and one count of possessing

an unregistered firearm.               Because Grimes’s base-offense

level, after the two-point reduction for his acceptance

of    responsibility,           was   18,   and    his        criminal-history

points totaled 10, Grimes’s criminal-history category

was V.       This gave him a Guidelines range of between 51

and     63     months’          imprisonment.                 The       government

recommended a sentence of 51 months.                           The court also



                                        3
found that a bottom of the Guidelines range sentence

was appropriate, so it started its calculations at a

sentence of 51 months.



                             II.       DISCUSSION

    There are four main reasons for which the court

concluded       that    the        Guidelines        provisions      did   not

adequately       calculate         a   reasonable         sentence    in   this

case,     and    that    a    downward        variance       was     therefore

warranted.

    First,       the    court      found     that    a    variance    of   five

months     was     warranted           to    reward       Grimes     for    his

assistance in the timely and efficient prosecution of

this case, which went beyond his willingness to plead

guilty.     The original indictment was defective in that

the offense date alleged was off by a full year.                            The

government filed a motion to alter the indictment to

correct this mistake.                  Grimes did not object to the

government’s       motion       to      alter       the    indictment,      and

thereby allowed the court and the government to avoid



                                         4
spending the time and resources necessary to re-indict

him.     Consequently, the court reduced Grimes’s minimum

Guidelines sentence by five months.

       Second,    Grimes’s    criminal       history     was   driven     in

significant part by his decades’ long addictions.                        The

crimes that contributed to his guideline calculation

include     DUI,     possession         of    methamphetamine,           and

domestic-violence           offenses         he      committed       while

intoxicated.       The court found that Grimes’s addictions

were     mitigating      factors        to        consider     under      18

U.S.C. § 3553(a), but also considered the severity and

nature of the offenses in Grimes’s history.                         See 18

U.S.C. § 3553(a)(1) (courts shall consider the nature

and circumstances of the offense and the defendant’s

history     and     characteristics).               To   reflect     these

concerns,    the    court     reduced    Grimes’s        sentence   by    an

additional six months.

       Third, the court found that society would be better

served by requiring that part of Grimes’s confinement

be     carried     out   in    a   residential           substance-abuse



                                   5
treatment program.         See 18 U.S.C. § 3553(a)(2)(C) & (D)

(courts    shall    consider       the    need   for     a     sentence    “to

protect     the     public        from    further       crimes      of    the

defendant” and “to provide the defendant with needed

... medical care, or other correctional treatment in

the most effective manner”).                  To ensure that Grimes

receives intensive substance-abuse treatment as part of

his sentence, the court converted 12 months of Grimes’s

sentence to a condition that he complete a year-long

residential treatment program as part of his three-year

term of supervised release, and, in turn, reduced his

sentence of imprisonment by 12 months to reflect this

condition.

      Fourth, to improve the likelihood that he remains

sober following treatment, the court ordered Grimes to

serve     six     months     of     supervised         release     on     home

confinement, following completion of the year in the

residential       treatment       program.       To    account     for    this

additional curtailment of freedom, the court deducted

two     months        from         Grimes’s           prison      sentence.



                                      6
    Accordingly,    the   court      sentenced      Grimes     to    26

months’   imprisonment,      followed     by   three     years      of

supervised      release      with      intensive       drug-        and

alcohol-abuse    treatment    in    addition   to    mental-health

treatment, as further set forth by the judgment in this

case.

                               * * *

    For all these reasons, the court found that the

26-month sentence imposed (51 months less a total 25

months) was sufficient but not greater than necessary

to comply with the purposes of § 3553(a).

    DONE, this the 11th day of February, 2019.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE
